DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed on 2/16/21.
Claims 1-20 are pending.

Response to Arguments
Objections to the Drawings
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Claim Rejections Under 35 U.S.C. §112
The applicant’s amendments are sufficient to overcome the previous rejections which are consequently withdrawn. However the amendments have introduced new issues as indicated below.

Claim Rejections Under 35 U.S.C. §103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims, 4, 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 recites: 
… the second interface of the fourth software module is customized to be swapped with the corresponding second software module …

While the specification discloses swapping modules it does not disclose swapping an interface (customized or otherwise) with a module. Accordingly, those of ordinary skill in the art would not have been able to make and or use the invention as claimed. For the purposes of this examination the claim will be treated as directed to swapping the fourth module for the second (rather than the fourth modules interface). 
Claims 11 and 18 recite language similar to that of claim 4 and are thus similarly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “displaying a representation to a user of an initial stack of software modules”. This language could alternately be understood to describe displaying an undefined “representation” to a person who uses the “initial stack of software modules” or displaying a “representation” of the “initial stack” to a user of the system. For the purposes of this examination the later understanding will be used.
Claim 1 further recites:
removing a dependency of the second software module on the first software module;
removing a dependency of the third software module on the second software module;
creating a dependency of the third software module on the fourth software module;
creating a dependency of the fourth software module on the first software module;

This language could alternately be understood to describe modifying the representation or the underlying code within the modules. 
Claims 2-7 depend from claim 1 and are rejected accordingly.
Claims 8 and 15 recite language similar to claim 1 and are rejected similarly.
Claims 9-14 and 16-20 depend from claims 8 and 15 respectively and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0161909 to Pandey et al. (Pandey) in view of US 2006/0218544 to Chakraborty et al. (Chakraborty) in view of US 2004/0199897 to Ghercioiu et al. (Ghercioiu).

Claims 1, 8 and 15: Pandey discloses a method comprising: 
displaying a representation to a user of an initial stack of software modules (par. [0035] “An application developer sees the logical and platform-independent view when developing software components”, par. [0046] “the VM and operating system (OS) components needed to run the application on a sensor node”) including a first software module including a first software module (par. [0032] “system software 204”), a second software module including and a dependency on the first software module (par. [0032] “middleware services 206 are built on top of the system software 204”), and a third software module and a dependency on the second software module (par. [0032] “Applications 208 can interact with the middleware 206”), wherein the stack is configured for use in a resource constrained device (e.g. par. [0046] “to run the application on a sensor node”); 
receiving instructions to modify the initial stack of software modules to create a modified stack of software modules (par. [0041] “The system uses software synthesis 220 to identify a smaller set of components 222 required for the applications 218, and the software scaling 224 chooses the specific components suited to the composition of a minimal, resource efficient infrastructure suited to the capabilities of the device hardware 202”), by replacing the second software module from the initial stack with a user-defined fourth software module including the second interface; (par. [0037] “allowing the developer to adjust software to 
compiling the modified stack of software modules to produce compiled computer instructions to store the compiled instruction (par. [0048] “generates customized device stacks 332 … involves creating a binary for each VM, and patching the application class for any references to native methods”); 
distributing the compiled computer instructions, wherein 
the distributing stores the compiled instructions in the embedded memory (par. [0048] “use a distributed program loader to load the application and system software binary on the target device(s)”), and 
the compiled instructions are configured to control the functionality of the resource constrained device (par. [0046] “run the application on a sensor node”).

Pandey does not explicitly disclose:
the first through third software modules include first through third interfaces or that the fourth module incudes the second interface;
removing a dependency of the second software module on the first software module;
removing a dependency of the third software module on the second software module;
creating a dependency of the third software module on the fourth software module; and
creating a dependency of the fourth software module on the first software module.

Chakraborty teaches:
software modules including interfaces (par. [0047] “defining the interface for a given layer of software”); 
removing dependencies of modules on other modules (par. [0047] “allows a layer … to be replaced”, note the removing of existing dependencies is merely an exercise of ordinary skill required to perform the disclosed replacement); and
creating dependencies on modules (par. [0047] “allows a layer … to be replaced”, note the creation of new dependencies is merely an exercise of ordinary skill required to perform the disclosed replacement).

It would have been obvious at the time of filing for the modules to include interfaces and to remove a dependency of the second module on the first and the third on the second and create a dependency of the third on the fourth and the fourth on the second. Those of ordinary skill in the art would have been motivated to do so as a known means of implementing a layered software stack which would have produced only the expected results (Chakraborty par. [0047] “allows a layer … to be replaced”). 

Pandey does not explicitly disclose the stack is configured for use in an embedded microcontroller; and
flashing the embedded memory of the microcontroller with the compiled computer instructions to store the compiled instructions in the embedded memory.

Ghercioiu teaches software configured for use in an embedded microcontroller (par. [0093] “the target embedded device 110 may include … a micro-controller with internal flash program memory”); and
flashing the embedded memory of the microcontroller with the compiled computer instructions to store the compiled instruction in the embedded memory, wherein 
the flashing the embedded memory stores the compiled instruction in the embedded memory (par. [0363] “the flatfile may be transferred from the host PDA to the CSI and stored in a CSI flash storage area”).

It would have been obvious at the time of filing to configure the stack for use in an embedded microcontroller (e.g. Ghercioiu par. [0093] “a micro-controller with internal flash program memory”, Pandey par. [0046] “run the application on a sensor node”) and flash the embedded memory of the microcontroller with the compiled computer instructions (Ghercioiu par. [0363] “transferred … and stored in a CSI flash storage area”, Pandey par. [0048] “the application and system software binary on the target device(s)”). Those of ordinary skill in the art would have been motivated to do so as a means of “generating application-specific software infrastructure that meets the resource constraints of sensor network applications (Pandey par. [0055], also see e.g. Ghercioiu Abstract “a graphical program on an embedded device”). 

Claims 2, 9 and 16: Pandey, Chakraborty and Ghercioiu teach claims 1, 8 and 15, wherein the user does not have direct access to computer code that defines the software 

Claims 3, 10 and 17: Pandey, Chakraborty and Ghercioiu teach claims 2, 9 and 16, wherein the user accesses the computer code indirectly through the use of an interface (Ghercioiu par. [0013] “The function nodes may be connected between the terminals of the various user interface elements”, Chakraborty par. [0047] “defining the interface”).

Claims 4, 11 and 18: Pandey, Chakraborty and Ghercioiu teach claims 3, 10 and 17, wherein the respective interface of the second software module defines a set of functionality supported by the fourth software module (Chakraborty par. [0047] “defining the interface”), and the second interface of the fourth software module is customized to be swapped with the corresponding second software module (Chakraborty par. [0047] “allows a layer ... to be replaced”).

Claims 5 and 12: Pandey, Chakraborty and Ghercioiu teach claims 1 and 8, wherein the compiled computer instructions are optimized for use by a microcontroller that comprises less than three megabytes of memory (Pandey par. [0049] “can be run on highly resource-

Claims 7, 14 and 20: Pandey, Chakraborty and Ghercioiu teach claims 1, 8 and 15, wherein the compiling the modified stack comprises selectively including at least one command from a predefined software library file, without including the entire predefined software library file (Pandey par. [0047] “discard the components (e.g. instructions, runtime services, libraries, etc.) not needed”).

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0161909 to Pandey et al. (Pandey) in view of US 2006/0218544 to Chakraborty et al. (Chakraborty) in view of US 2004/0199897 to Ghercioiu et al. (Ghercioiu) in view of “Refactoring an Automotive Embedded Software Stack using the Component-Based Paradigm” by Galla et al. (Galla).

Claims 6, 13 and 19: Pandey, Chakraborty and Ghercioiu teach claims 1, 8 and 15, wherein the first software module is dependent on information received from the second software module (par. [0032] “Applications 208 can interact with the middleware 206”), 
the second software module is dependent on information received from the third software module (par. [0032] “a set of middleware services 206 are built on top of the system software”), and 


Galla teaches a stack comprising first second and third modules (see e.g. pg. 201, Fig. 1) wherein the first software module (pg. 201, Fig. 1, “Application Layer”) is not configured to directly communicate with the third software module (e.g. pg. 201, Fig. 1, “Input/Output services”).

It would have been obvious at the time of filing to implement an initial stack in which the first module(s) does not directly communicate with the third module(s) (Galla pg. 201, Fig. 1). Those of ordinary skill in the art would have been motivated to do so as a known alternative stack architecture which would have produced only the expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/            Primary Examiner, Art Unit 2199